                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


 JOHN CHILDS, JR.,
 Inmate Identification No. 423-732,

           Plaintiff,

           v.
                                                            Civil Action No. TDC-17-1081
 WARDEN WAYNE WEBB,
 ASST. WARDEN ROSETTE SW AN and
 LT. T. SIMMS,

           Defendants.


                                    MEMORANDUM ORDER

          Plaintiff John F. Childs, Jr., an inmate at the North Branch Correctional Institution in

Cumberland, Maryland, has filed a civil action against Defendants Warden Wayne Webb, former

Assistant Warden Rosette Swan, and Lt. T. Simms of the Jessup Correctional Institution ("JCI")

in Jessup, Maryland alleging at assault by Lt. Simms on August 18,2016.          Pending before the

Court is a Motion to Dismiss filed by Defendants Webb and Swan. Although advised of the

opportunity to oppose this dispositive Motion, ECF No. 18, Childs has not filed a memorandum in

opposition to the Motion. Having reviewed the submitted materials, the Court finds that no hearing

IS   necessary. See D. Md. Local R. 105.6. For the reasons set forth below, the Court will grant the

Motion.

                                          BACKGROUND

          In his Complaint, Childs asserts that on August 18, 2016, Lt. Simms and others assaulted

him after he threw trash out of the slot in his cell door into a trash can. At the time, Childs was in

the B-Building of JCI on the A-Tier. According to Childs, Lt. Simms "was not suppose [d] to be
on A-Tier ofB-Building."     Am. Compi. at 2, ECF NO.7.        Childs asserts that he suffered injuries

to his left leg and seeks $10,000 in damages.

        On April 19, 2017, Childs filed this action pursuant to 42 U.S.C. ~ 1983. Although Warden

Webb and Assistant Warden Swan have been served with process, service has not been effectuated

on Simms because the Institutional Coordinator at lCI refused to accept service on his behalf.

                                            DISCUSSION

        Defendants Webb and Swan ("Defendants") have filed a Motion to Dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6), alleging that (1) the Amended Complaint fails to state

a plausible a claim for relief generally; (2) it fails to state a claim against Defendants because there

is no vicarious liability under ~ 1983; and (3) Defendants are entitled to qualified immunity.

I.      Legal Standard

        To defeat a motion to dismiss under Rule 12(b)( 6), the Complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007); A claim is plausible when the facts pleaded allow "the Court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 678. Although courts should construe pleadings of self-represented litigants liberally,

Erickson v. Pardus, 551 U.S. 89, 94 (2007), legal conclusions or conclusory statements do not

suffice, Iqbal, 556 U.S. at 678. The Court must examine the Complaint as a whole, consider the

factual allegations in the complaint as true, and construe the factual allegations in the light most

favorable to the plaintiff. Albrightv. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd ofComm'rs

of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).




                                                   2
II.     Supervisory Liability

        In the Amended Complaint, Childs asserts that he was assaulted by Simms, but makes no

allegations of an assault by Webb or Swan. In a ~ 1983 action, the doctrine of respondeat superior,

or vicarious liability, does not apply. See Love-Lane v. Martin, 355 F. 3d 766, 782 (4th Cir. 2004).

Accordingly, a supervisory official cannot be held liable for the acts of a subordinate unless the

supervisor's "indifference or tacit authorization of subordinates' misconduct" can be deemed to

have caused the injury to the plaintiff.   Baynard v. Malone, 268 F. 3d 228, 235 (4th Cir. 2001)

(quoting Slakan v. Porter, 737 F. 2d 368,372 (4th Cir. 1984)). For a supervisor to be found liable

for such acts, a plaintiff must prove that (l) the supervisor has actual or constructive knowledge

that the subordinate was engaged in conduct that posed a pervasive and unreasonable risk of

constitutional   injury to individuals like the plaintiff; (2) the supervisor's    response to that

knowledge was so inadequate as to show deliberate indifference to or tacit authorization of the

subordinate's misconduct; and (3) there was an affirmative causal link between the supervisor's

inaction and the particular constitutional injury suffered by the plaintiff.   Baynard, 268 F.3d at

235; Shaw v. Stroud, 13 F. 3d 791,799 (4th Cir. 1994).

        Here, the only reference to Defendants in the original Complaint or the Amended

Complaint is the ambiguous statement in the original Complaint that "Mr. Webb nor Ms. Swan

gave Lt. Simms the okay to be on A-tier for any reasons." Compi. at 2, ECF No.1. Although this

statement could be read to mean either that Defendants authorized Simms's presence on A-Tier,

or that they had not authorized his presence, the Amended Complaint's statement that "Lt. Simms

was not suppose(d] to be on A-tier of B-Building" is most fairly read to clarify that neither

Defendants nor any other supervisor had authorized Simms to be present on the tier where Childs

was housed on the date of the incident. Am. Compi. at 2. Even if, viewing the pleadings in the



                                                  3
light most favorable to Childs, the Complaint could be construed as stating that Defendants

authorized Simms to be on A-Tier that day, neither the original Complaint nor the Amended

Complaint alleges that Defendants had any knowledge that Simms would assault Childs, or was

engaged in any conduct that created a risk of such an assault, on the date in question. There is no

allegation that Defendants responded to the incident in such an inadequate manner as to constitute

tacit authorization of the alleged assault. Accordingly, the Court will dismiss the claims against

Defendants Webb and Swan because they fail to state a plausible claim for supervisory liability

against them.   The Court need not and does not address Defendants' remaining arguments for

dismissal.

                                         CONCLUSION

        For the foregoing reasons, it is hereby ORDERED that:

        1.      The Motion to Dismiss filed by Defendants Webb and Swan, ECF No. 17, is

                GRANTED. The claims against Defendants Webb and Swan are DISMISSED.

        2.      To effect service of process on Defendant Lt. T. Simms, the Clerk shall complete a

                United States Marshal service of process form for Defendant Lt. T. Simms, Jessup

                Correctional Institution, P.O. Box 534, Jessup, Maryland 20794. The Clerk shall

                provide the completed U.S. Marshal form and issue summons. The U.S. Marshal

                shall then effectuate service of process at the address provided.   Any service by

                mail must be effectuated only by certified mail with restricted delivery. Md. Rule

                2-121(a).

         3.     The Clerk shall MAIL a copy of this Order to Childs.


Date: December 10, 2018
                                                  J t .....~                    -
                                                      THEODORE D~G
                                                      United States Distnct Judge


                                                 4
